Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 1 of 14 Page ID #:2162




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,             CV 19-6182 DSF (PLAx)
             Plaintiffs,
                                           Order GRANTING in part and
                       v.                  DENYING in part Defendant’s
                                           Motion to Dismiss (Dkt. 57)
         CITY OF LOS ANGELES, et al.,
              Defendants.



            Defendant City of Los Angeles moves to dismiss the First through
     Fifth Causes of Action asserted by Plaintiff Ktown for All (KFA), the
     First through Third Causes of Action asserted by Plaintiff Association
     for Responsible and Equitable Public Spending (AREPS), and the Third
     Cause of Action asserted by Plaintiffs Janet Garcia, Gladys Zepeda,
     Miriam Zamoa, Ali El-Bey, Peter Diocson Jr., Marquis Ashley, and
     James Haugabrook. Dkt. 57 (Mot.). Plaintiffs oppose. Dkt. 59 (Opp’n).
     The Court deems this matter appropriate for decision without oral
     argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

                            I. FACTUAL BACKGROUND

           In 2016, the Los Angeles City Council amended Los Angeles
     Municipal Code (LAMC) § 56.11 (the Ordinance). Dkt. 43 (SAC) ¶ 20.
     The City also adopted the Los Angeles Municipal Code 56.11 Standard
     Operating Protocols (the Protocols) regarding the implementation and
     enforcement of the Ordinance. 1 Id. ¶ 56. The Ordinance regulates the
     storage of personal property in public areas. Its stated purpose is to

     1The Court GRANTS the City’s unopposed request judicial notice, Dkt. 57-1
     (RJN), of the Ordinance and the Protocols. Fed. R. Evid. 201(b).
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 2 of 14 Page ID #:2163



     “balance the needs of the residents and public at large to access clean
     and sanitary public areas . . . with the needs of the individuals, who
     have no other alternatives for the storage of personal property, to
     retain access to a limited amount of personal property in public areas.”
     LAMC § 56.11(1). In most situations, the City is authorized to impound
     personal property in a public area so long as the City provides pre-
     removal and post-removal notice. See, e.g., id. § 56.11(3)(a)-(b). In
     other situations, including where the property obstructs City
     operations or interferes with the City’s compliance with the Americans
     with Disabilities Act of 1990 (ADA), only post-removal notice is
     required to impound personal property. See, e.g., id. § 56.11(3)(c)-(f).
     There are also limited situations where the City can immediately
     destroy personal property without notice, including when the property
     “poses an immediate threat to the health or safety of the public,” id.
     § 56.11(3)(g), “constitutes evidence of a crime or contraband,” id.
     § 56.11(3)(h), or is a “Bulky Item” that is not “designed to be used as a
     shelter,” id. § 56.11(3)(i) (Bulky Item Provision). A Bulky Item is “any
     item, with the exception of a constructed Tent, operational bicycle or
     operational walker, crutch or wheelchair, that is too large to fit into a
     60-gallon container with the lid closed,” but not “a container with a
     volume of no more than 60 gallons used by an individual to hold his or
     her Personal Property.” Id. § 56.11(2)(c). The Ordinance also makes it
     unlawful for any person to “willfully resist, delay or obstruct a City
     employee from removing or discarding a Bulky Item.” Id.
     § 56.11(10)(d). The City enforces the Ordinance through the Bureau of
     Sanitation (Sanitation) and the Los Angeles Police Department
     (LAPD), which conduct noticed cleanups and random rapid responses
     where personal property that does not comply with the Ordinance is
     seized or destroyed. SAC ¶¶ 21, 69; see also LAMC § 56.11(11).

                            II. LEGAL STANDARD

     A.    Rule 12(b)(1) Standard

           The plaintiff bears the burden of establishing subject matter
     jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
     377 (1994). Motions to dismiss for lack of subject matter jurisdiction


                                        2
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 3 of 14 Page ID #:2164



     are governed by Rule 12(b)(1) of the Federal Rules of Civil Procedure.
     A Rule 12(b)(1) jurisdictional challenge may be facial or factual. Safe
     Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a
     facial challenge, the moving party asserts that the allegations in the
     complaint are “insufficient on their face” to establish federal
     jurisdiction. Id. “Whether subject matter jurisdiction exists therefore
     does not depend on resolution of a factual dispute, but rather on the
     allegations in [the] complaint.” Wolfe v. Strankman, 392 F.3d 358, 362
     (9th Cir. 2004). The court accepts the allegations as true, and the
     plaintiff need not present evidence outside the pleadings. Id.

     B.    Rule 12(b)(6) Standard

            Rule 12(b)(6) allows an attack on the pleadings for failure to state
     a claim on which relief can be granted. “[W]hen ruling on a defendant’s
     motion to dismiss, a judge must accept as true all of the factual
     allegations contained in the complaint.” Erickson v. Pardus, 551 U.S.
     89, 94 (2007) (per curiam). However, a court is “not bound to accept as
     true a legal conclusion couched as a factual allegation.” Ashcroft v.
     Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
     U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked
     assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting
     Twombly, 550 U.S. at 557) (alteration in original) (citation omitted). A
     complaint must “state a claim to relief that is plausible on its face.”
     Twombly, 550 U.S. at 570. This means that the complaint must plead
     “factual content that allows the court to draw the reasonable inference
     that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
     at 678. There must be “sufficient allegations of underlying facts to give
     fair notice and to enable the opposing party to defend itself
     effectively . . . and factual allegations that are taken as true must
     plausibly suggest an entitlement to relief, such that it is not unfair to
     require the opposing party to be subjected to the expense of discovery
     and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
     2011).

           Ruling on a motion to dismiss will be “a context-specific task that
     requires the reviewing court to draw on its judicial experience and


                                          3
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 4 of 14 Page ID #:2165



     common sense. But where the well-pleaded facts do not permit the
     court to infer more than the mere possibility of misconduct, the
     complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is
     entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original)
     (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)). As a general rule,
     leave to amend a complaint that has been dismissed should be freely
     granted. Fed. R. Civ. P. 15(a).

                                III. DISCUSSION

     A.    Associational Standing

            In its prior Order, the Court concluded that neither KFA nor
     AREPS had sufficiently alleged associational standing and granted
     leave to amend. Dkt. 37 (12(b)(1) Order) at 18. The City again
     contends that the organizations lack associational standing. Mot. at
     21-24. “[A]n association has standing to bring suit on behalf of its
     members when: (a) its members would otherwise have standing to sue
     in their own right; (b) the interests it seeks to protect are germane to
     the organization’s purpose; and (c) neither the claim asserted nor the
     relief requested requires the participation of individual members in the
     lawsuit.” Hunt v. Washington State Apple Advert. Comm’n, 432 U.S.
     333, 343 (1977).

           1.    KFA

           KFA alleges that its unhoused members “have been subjected to
     the City’s customs, policies[,] and practices, including the continued
     enforcement of LAMC 56.11,” “have suffered harm as a result of these
     customs, policies, and practices, including the loss of property and the
     deprivation of their constitutional and statutory rights,” and “have also
     had a difficult time participating in [KFA’s] advocacy efforts.” SAC
     ¶¶ 42, 43. KFA further alleges that those unhoused members “are at
     imminent risk of continued enforcement of LAMC 56.11, and as a
     result, the deprivation of their constitutional rights.” Id. ¶ 42.




                                          4
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 5 of 14 Page ID #:2166



            The City challenges KFA’s ability to satisfy Hunt’s third prong.
     Mot. at 21. 2 KFA appears to assume that where an organization seeks
     only injunctive and declaratory relief but not damages, the third Hunt
     prong is necessarily satisfied. Opp’n at 7 (KFA has “clarif[ied] it is not
     seeking damages, and instead, seeks only injunctive and declaratory
     relief” which “is sufficient to meet the third prong under Hunt”). Some
     Ninth Circuit cases support that assumption. See, e.g., Columbia
     Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.
     2001) (“Appellants request only injunctive and declaratory relief.
     Because these forms of relief do not require individualized proof, the
     third prong of the Hunt test is satisfied”). However, in Spinedex
     Physical Therapy USA Inc. v. United Healthcare of Arizona, Inc., 770
     F.3d 1282 (9th Cir. 2014), an association of chiropractors sought
     declaratory and injunctive relief on behalf of its members for the
     defendant’s allegedly improper practice of refusing to pay for certain
     therapies, or not paying enough for the therapies. Id. at 1292. The
     Ninth Circuit held that the third Hunt factor was not met because the
     complaint alleged “variations in payments wrongfully withheld, in the
     treatments for which payment has been withheld, and in the individual
     situations of [the organization’s] members.” Id. at 1293. In reconciling
     these two cases, the Court adopts the sensible position taken by the
     Third Circuit that so long as participation by each harmed member is
     not required, then the third prong is satisfied. Hosp. Council of W.
     Pennsylvania v. City of Pittsburgh, 949 F.2d 83, 89-90 (3d Cir. 1991)
     (third Hunt prong satisfied by organization asserting “a challenge to


     2 The City also contends that the SAC lacks sufficient details such as “when
     incidents involving KFA’s unhoused members occurred, whether pre-removal
     or post-removal notice was provided, whether property [was] stored or
     discarded, if the property discarded was a bulky item, hazardous material,
     contraband, or other personal property, whether the property was blocking
     ADA-access or obstructing entrances, etc.” Mot. at 17. As stated in the
     Court’s prior order, KFA need not allege all of these specific details to
     sufficiently allege that its unhoused members would have standing at this
     stage of the proceedings. 12(b)(1) Order at 13. These questions, to the extent
     relevant to KFA’s claims, can be answered in discovery.



                                           5
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 6 of 14 Page ID #:2167



     alleged practices,” because even though the action might “require that
     member[s] provide discovery[] and trial testimony,” “an association may
     assert a claim that requires participation by some members” so long as
     it does not require participation of every aggrieved member).

            “[A] plaintiff must demonstrate standing for each claim he seeks
     to press” and “for each form of relief sought.” DaimlerChrysler Corp. v.
     Cuno, 547 U.S. 332, 335 (2006). As to KFA’s facial claims, SAC ¶¶ 232-
     238 (First Cause of Action), ¶¶ 255-258 (Fourth Cause of Action), KFA
     contends “there is no question” that it can assert these claims because
     “facial challenges raise pure questions of law.” Opp’n at 8. The Court
     agrees. Int’l Union, United Auto., Aerospace & Agr. Implement
     Workers of Am. v. Brock, 477 U.S. 274, 287 (1986) (third Hunt prong
     met where “the suit raises a pure question of law”). The City contends
     that KFA does not have standing to assert facial claims because it has
     “housed and unhoused members and asserts rights for other unhoused
     residents.” Mot. at 22. 3 But KFA need not establish that all of its
     members’ rights are violated and the Court does not read the SAC as
     asserting rights of nonmembers, though nonmembers would certainly
     benefit from the requested relief. KFA has associational standing to
     assert facial challenges to the Ordinance.

          As to the other claims and related requests for relief, see SAC ¶¶
     239-247 (Second Cause of Action), ¶¶ 259-265 (Fifth Cause of Action),
     Prayer for Relief, the SAC is ambiguous as to the relief sought by KFA.
     Compare id., Prayer for Relief (seeking “a declaratory judgment that

     3The City also cites, without analysis, New York State Club Ass’n, Inc. v.
     City of New York, 487 U.S. 1 (1988), in which the Supreme Court found that
     an organization’s “facial challenge to the Law does not require the
     participation of individual members, since there is complete identity between
     the interests of the [organization] and those of its member[s] with respect to
     the issues raised in this suit, and the necessary proof could be presented ‘in a
     group context.’” Id. at 10 n.4. Contrary to the City’s presumed implication,
     New York State Club did not hold that “complete identity” of “interests” was
     required to bring a facial challenge, only that it was sufficient in that case to
     satisfy the third Hunt prong.



                                             6
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 7 of 14 Page ID #:2168



     [the Ordinance] . . . as applied to Plaintiffs” is unconstitutional and “the
     City’s policies, practices, and conduct . . . violate Plaintiffs’ rights”),
     with id. ¶ 247 (KFA seeks “an injunction[] enjoining the City from
     continuing to engage in these customs, policies, and practices”), and id.
     ¶ 258 (KFA is “entitled to an injunction[] enjoining the City from
     continuing to enforce this unconstitutional law”). KFA clarifies in its
     brief that the Second and Fifth Causes of Action are based on a
     challenge to the City’s customs, policies, or practices and do not require
     “participation in the lawsuit of every individual who has ever had those
     policies and practices applied to them.” Opp’n at 8. It asserts that it
     need only “rais[e] a single incident . . . to hold the City liable under
     Monell.” Id. at 8-9. Accepting this clarification, the Court interprets
     KFA’s claims in the SAC as seeking only to obtain a ruling that the
     policies and practices are unconstitutional and not that each past
     application of those policies and practices to its members was
     unconstitutional. 4 At this stage, this is sufficient to satisfy the third
     Hunt prong. See Pennsylvania Psychiatric Soc. v. Green Spring Health
     Servs., Inc., 280 F.3d 278, 286-87 (3d Cir. 2002) (third Hunt prong was
     satisfied at the motion to dismiss stage where the complaint challenged
     “the methods the [defendants] employ for making decisions,” which the
     plaintiff argued could be “established with sample testimony, which
     may not involve specific, factually intensive, individual medical care
     determinations”); Santiago v. City of Los Angeles, No. CV 15-08444-
     BRO (EX), 2016 WL 7176694, at *6 (C.D. Cal. Nov. 17, 2016) (while
     “injunctive or declaratory relief as to Defendants’ policies” does not
     require member participation, “individualized inquiries . . . to
     determine whether the seizure of each individual street vendor’s
     property was unlawful” would); Spinedex Physical Therapy USA, Inc. v.
     United Healthcare of Arizona, Inc., 661 F. Supp. 2d 1076, 1085 (D. Ariz.
     2009), on reconsideration in part, No. CV-08-0457-PHX-ROS, 2009 WL
     2710151 (D. Ariz. Aug. 26, 2009) (organization bringing claims for
     injunctive and declaratory relief satisfies third Hunt prong at motion to

     4To the extent KFA does seek a declaration that the City has
     unconstitutionally applied the Ordinance or related policies or practices to
     each of its members, the Court STRIKES that request.



                                            7
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 8 of 14 Page ID #:2169



     dismiss stage “even if [the organizational plaintiff’s] claim required
     participation of most association members, . . . as long as the
     participation of each member is not required”). In other words, KFA
     may permissibly rely on participation of some members to establish the
     existence of a certain policy or practice without running afoul of the
     third Hunt prong. However, if it later becomes apparent that KFA will
     need to rely on the individual participation of each of its members, the
     Court will reevaluate standing at that time.

           KFA has associational standing to assert claims on behalf of its
     members seeking declarations that certain Ordinance provisions and
     related practices and customs are unconstitutional and an injunction
     prohibiting enforcement of those provisions, practices, and customs.
     The Court DENIES the City’s Motion to Dismiss KFA for lack of
     standing.

           2.    AREPS

            AREPS is an organization “of taxpayers in Los Angeles that was
     founded to ensure that their tax dollars are used to promote responsible
     public spending.” SAC ¶ 44. For example, it advocates for spending on
     “public health, housing, and other public infrastructure for all residents
     of Los Angeles, including its unhoused residents[,] and against the use
     of their tax dollars to enforce illegal laws that harm vulnerable
     residents of the City.” Id. AREPS identifies two of its members who
     were allegedly harmed by the City’s actions. Id. ¶¶ 45-46. In its prior
     Order, the Court concluded that AREPS had not sufficiently alleged
     associational standing based on its members’ status as taxpayers.
     12(b)(1) Order at 15-18; see also Hunt, 432 U.S. at 343 (association does
     not have standing if its members do not have standing to sue in their
     own right). The City contends AREPS still has not met the first Hunt
     prong.

           As stated in the Court’s prior Order, the Ninth Circuit has held
     that “the standing analysis in a non-establishment clause case” of “a
     county taxpayer challenging an allegedly illegal act of the county” is
     the same as the analysis for a state taxpayer; that is, the “taxpayer



                                         8
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 9 of 14 Page ID #:2170



     must allege direct injury, pecuniary or otherwise to have taxpayer
     standing under Article III.” Villa v. Maricopa Cty., 865 F.3d 1224, 1229
     (9th Cir. 2017) (quotation marks omitted) (quoting ASARCO Inc. v.
     Kadish, 490 U.S. 605, 613-14 (1989)). In Villa, the court of appeals held
     that allegations that “taxes have been used to finance Maricopa County
     officials who have ‘intercept[ed] communications in violation of Title
     III,’ is an insufficient allegation of direct injury within the meaning of
     Asarco.” Id. AREPS contends that it now alleges more than the
     plaintiff in Villa did. Opp’n at 11. AREPS alleges that “[a] portion of
     the City’s budget includes the cost of destroying property that is
     illegally seized from homeless residents.” SAC ¶ 87. Specifically, the
     City pays “tipping fees” to “dispose of items into local landfills” at a
     price of $60 per ton. Id. Because the items “should not, and would not
     otherwise, have been seized in the first place . . . the more items that
     are unconstitutionally seized and destroyed, the more additional costs
     there are to the City, and therefore, to taxpayers.” Id. AREPS does not
     contend that the City would not otherwise pay the tipping fees, only
     that the City would pay lower tipping fees because there would be
     fewer tons of trash if items were not destroyed pursuant to the Bulky
     Item Provision. Accepting these allegations as true, the Court finds
     AREPS has adequately alleged that the City spent tax dollars solely
     attributable to the challenged conduct. See Doremus v. Bd. of Ed. of
     Borough of Hawthorne, 342 U.S. 429, 434 (1952) (plaintiff must “show[]
     a measurable appropriation or disbursement of [City] funds occasioned
     solely by the activities complained of”); Doe v. Madison Sch. Dist. No.
     321, 177 F.3d 789, 794 (9th Cir. 1999) (en banc) (“[W]hen a plaintiff has
     failed to allege that the government spent tax dollars solely on the
     challenged conduct, we have denied standing”).

            The City next contends that even if AREPS can show injury, it
     cannot show that injury will be redressed by the declaratory and
     injunctive relief sought. Mot. at 24. “[T]o find redressability, a court
     must assume that, were the remedy the taxpayers seek to be allowed,
     ‘legislators will pass along the supposed increased revenue in the form
     of tax reductions.’” Arizona Christian Sch. Tuition Org. v. Winn, 563
     U.S. 125, 136 (2011) (quoting DaimlerChrysler Corp., 547 U.S. at 344).



                                         9
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 10 of 14 Page ID #:2171



      “It would be ‘pure speculation’ to conclude that an injunction against a
      government expenditure or tax benefit ‘would result in any actual tax
      relief’ for a taxpayer-plaintiff.” Id. (quoting ASARCO, 490 U.S. at 614).
      Assuming that the challenged Ordinance provisions were declared
      unconstitutional and enforcement enjoined, whatever savings might
      result would not necessarily be passed on to taxpayers. Instead, the
      City might spend the money on the presumably higher storage costs for
      unattended Bulky Items that can no longer be destroyed, or more
      frequent sweeps, or any number of other expenditures.

             AREPS contends that “[t]axpayers are not required to show, as
      the City argues, that the City would refund them the money.” Opp’n at
      12 (citing Cammack v. Waihee, 932 F.2d 765, 769 (9th Cir. 1991) and
      We Are Am./Somos Am., Coal. of Arizona v. Maricopa Cty. Bd. of
      Supervisors, 809 F. Supp. 2d 1084, 1111 (D. Ariz. 2011)). However, the
      Ninth Circuit’s position in Cammack, 932 F.2d at 769, that a taxpayer
      is not required to “prove that her tax burden will be lightened by
      elimination of the questioned expenditure,” relies on Hoohuli v.
      Ariyoshi, 741 F.2d 1169 (9th Cir. 1984), which has since been
      overruled. Arakaki v. Lingle, 477 F.3d 1048, 1062 (9th Cir. 2007)
      (“[T]he Supreme Court . . . effectively overrule[d] Hoohuli”). In
      Arakaki, the Ninth Circuit specifically noted that the Supreme Court’s
      decision in DaimlerChrysler was contrary to the prior Ninth Circuit
      rule that “did not require that the taxpayer prove that his tax burden
      would be lightened by the cancellation of the challenged expenditure.”
      Id. at 1062-63. It then applied DaimlerChrysler and found that “any
      benefit that would accrue to Plaintiffs from an injunction or declaratory
      judgement is speculative” because “[i]t is not certain that even if all
      funding for [the challenged expenditure] were terminated, that the
      Legislature would pass the savings on to the Plaintiffs in the form of
      tax breaks or refrain from spending the funds on [other] programs . . . .”
      Id. at 1064. 5 Therefore, under Arakaki, taxpayers are in fact required


      5 Additionally, We Are America relied on “the difference between the legal
      principles governing municipal taxpayer standing and those governing
      federal and state taxpayers” in reaching its conclusions. 809 F. Supp. 2d at


                                            10
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 11 of 14 Page ID #:2172



      to show that the City would pass the savings on to AREPS’s members.
      Because AREPS has not adequately alleged that fact, AREPS has not
      adequately pleaded associational standing and is DISMISSED with
      leave to amend. The Court will give AREPS one final opportunity to
      plead standing adequately, though it does not appear likely that it can
      do so.

      B.    Organizational Standing

             In its prior Order, the Court addressed in detail each of the City’s
      arguments against KFA’s organizational standing and found that KFA
      established organizational standing under the Havens test. 6 Dkt. 37
      12(b)(1) Order at 6-11. The City now raises the entirely new argument
      that organizational standing under Havens applies only to “claims
      under federal statutes” and not claims based on the constitution. Mot.
      at 19. In support, the City relies on Lexmark Int’l, Inc. v. Static
      Control Components, Inc., 572 U.S. 118 (2014) and Bank of America
      Corp. v. City of Miami, Fla., 137 S. Ct. 1296 (2017). Both Lexmark and
      Bank of America involve the “zone-of-interests” test that courts use to
      determine what class of plaintiffs are authorized to bring statutory
      causes of action, separate and apart from Article III standing. See
      Lexmark, 572 U.S. at 127 (zone-of-interests test addresses “whether a
      legislatively conferred cause of action encompasses a particular
      plaintiff’s claim”); Bank of America, 137 S. Ct. at 1302 (zone-of-interest
      test answers the question “whether the statute grants the plaintiff the
      cause of action that he asserts”). Neither opinion addressed whether
      the Havens test for Article III organizational standing is unavailable

      1111. However, Villa makes clear that the Ninth Circuit no longer recognizes
      that distinction. 865 F.3d at 1229. This makes particular sense for the City
      of Los Angeles, which has a population greater than many states.
      6Applying Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982), the Ninth
      Circuit has held that “[a]n organization suing on its own behalf can establish
      an injury when it suffered ‘both a diversion of its resources and a frustration
      of its mission.’” La Asociacion de Trabajadores de Lake Forest v. City of Lake
      Forest, 624 F.3d 1083, 1088 (9th Cir. 2010) (quoting Fair Hous. of Marin v.
      Combs, 285 F.3d 899, 905 (9th Cir. 2002)).



                                            11
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 12 of 14 Page ID #:2173



      for constitutional claims. And as subsequent Ninth Circuit cases show,
      the Article III standing analysis under Hunt and Havens is a
      completely separate inquiry from the zone-of-interests tests. See E.
      Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1265-66, 1270 (9th
      Cir. 2020) (first analyzing whether the organizational plaintiffs had
      associational standing under Hunt or organizational standing under
      Havens and then separately analyzing the zone-of-interests test under
      the relevant statute at issue). KFA’s organizational standing to bring
      constitutional claims under Article III is not limited by Lexmark and
      Bank of America.

      C.    Organizations’ Assertion of Constitutional Claims

             The bulk of the City’s motion posits that even where an
      organization satisfies the standing requirements set out by Hunt or
      Havens, it nevertheless cannot state a claim for constitutional, and
      specifically Fourth and Fourteenth Amendment, violations where it is
      the constitutional rights of members or beneficiaries that were
      allegedly violated, rather than the rights of the organization itself.
      Plaintiffs contend the City has waived its ability to challenge the
      organizations’ claims on these substantive grounds because it did not
      raise these arguments in its prior motion to dismiss. Opp’n at 20
      (citing Fed. R. Civ. P. 12(g)).

             Rule 12(g)(2) prohibits successive motions to dismiss that raise
      arguments that could have been made in a prior motion, but that does
      not mean that “[a] defendant who omits a defense under Rule 12(b)(6) –
      failure to state a claim upon which relief can be granted” – waives that
      defense. See In re Apple iPhone Antitrust Litig., 846 F.3d 313, 317-318
      (9th Cir. 2017), aff’d sub nom. Apple Inc. v. Pepper, 139 S. Ct. 1514
      (2019) (“a defendant who fails to assert a failure-to-state-a-claim
      defense in a pre-answer Rule 12 motion cannot assert that defense in a
      later pre-answer motion under Rule 12(b)(6)”). Although the Ninth
      Circuit is “generally [] forgiving of a district court’s ruling on the merits
      of a late-filed Rule 12(b)(6) motion,” and has recognized that “[d]enying
      late-filed Rule 12(b)(6) motions and relegating defendants to the three
      procedural avenues specified in Rule 12(h)(2) can produce unnecessary


                                           12
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 13 of 14 Page ID #:2174



      and costly delays,” id. at 318-19, the Court does not believe judicial
      economy outweighs the policy reasons behind Rule 12(g) in this case.
      The Court is not persuaded by the City’s bare assertion that “it is in the
      interest of judicial economy to consider the failure-to-state-a-claim
      arguments at this stage of the litigation.” Dkt. 60 (Reply) at 12. The
      Court therefore DENIES the City’s motion to the extent it raises
      defenses not raised in its prior 12(b)(6) motion, without prejudice to the
      City raising those issues again in a manner authorized by Rule
      12(h)(2).

      D.    Void for Vagueness (Third Cause of Action)

            As both parties acknowledge, Mot. at 18; Opp’n at 22, the Ninth
      Circuit does not require “claims dismissed with prejudice and without
      leave to amend” to “be repled in a subsequent amended complaint to
      preserve them for appeal.” Lacey v. Maricopa Cty., 693 F.3d 896, 928
      (9th Cir. 2012). Nevertheless, Plaintiffs decided to include in the SAC
      the Third Cause of Action, which was previously dismissed with
      prejudice, “to preserve all rights,” but acknowledged that “this cause of
      action is no longer part of this litigation.” SAC at 54 n.27. This claim
      should not have been included in the SAC. The City now requests that
      the Court “dismiss this claim again with prejudice.” Mot. at 18.
      Plaintiffs’ unnecessary inclusion of this claim does not revive it. The
      Court strikes the Third Cause of Action. This claim may not be repled.

                                IV. CONCLUSION

            The City’s motion to dismiss for lack of standing is GRANTED in
      part and DENIED in part. The First and Second Causes of Action are
      DIMISSED as to AREPS with leave to amend. The Court strikes the
      Third Cause of Action. The City’s motion to dismiss is otherwise
      DENIED.

            An amended complaint must be filed no later than June 29, 2020.
      Failure to file by that date will waive the right to do so. The Court does
      not grant leave to add new defendants or new claims. Leave to add
      new defendants or new claims must be sought by a properly-noticed




                                         13
Case 2:19-cv-06182-DSF-PLA Document 65 Filed 06/02/20 Page 14 of 14 Page ID #:2175



      motion. Plaintiffs are ordered not to include any claims that have been
      dismissed with prejudice.

                 IT IS SO ORDERED.

      Date: June 2, 2020                     ___________________________
                                             Dale S. Fischer
                                             United States District Judge




                                        14
